DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al. (US 2015/0321954), in view of Kumar et al. (AU 2007/200162 A1), in view of Hinterwaldner et al. (USP 5,228,913).
Regarding claims 1, 3-4, 8, 18 and 21

The sodium carbonate reads on the alkaline salt, and the slag reads on the silico-aluminous compound.
Although, Chalmers does not teach the calcium oxide, alumina, and silica concentration of the slag, Chalmers does teach the use of blast furnace slag (paragraph 0013). However, Kumar teaches that blast furnace slag comprises 25-35 wt % silica, 15-25 wt % alumina and 25-40 wt % calcium oxide (abstract).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chalmers by using a blast furnace slag with a composition as taught by Kumar with a reasonable expectation of success. Further, as the ranges from Kumar overlap with the claimed ranges the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Chalmers teaches the use of accelerators and retarders to control the setting time and teaches that as an accelerator lime may be used (paragraphs 0017-0018). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add lime as an accelerator.

Such a composition would be free of any hydraulic cement.
Regarding claims 5-6
All amounts of silica and alumina taught by Kumar would be within this ratio.
Regarding claim 7
Chalmers teaches the use of up to 84 wt % of blast furnace slag (table 2C, 2), overlapping the claimed range.
Chalmers teaches the preferable use of sodium carbonate from 4 to 15 wt % (paragraph 0049), overlapping the claimed range.
As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 19

Regarding claim 20
Chalmers does not teach the specific surface area of the slag, but does teach that as the surface area increases so does the reactivity.  However, the surface area is not only a result effective variable, but is also dependent upon particle size, and as the reference teaches particles within the claimed size range they would be expected to also possess the same surface area.
Regarding claim 22
Lime CaO reacts with water to form hydrated lime Ca(OH)2, and lime will even react with moisture in the air to form Ca(OH)2, making the limitation obvious.
Regarding claims 23-24
Although the references are silent as to this amount of lime, the prior art teaches that lime is a result effective variable, and modifying the concentration of the lime is obvious absent evidence of new or unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al. (US 2015/0321954), in view of Kumar et al. (AU 2007/200162 A1), in view of Hinterwaldner et al. (USP 5,228,913), as applied to claims 1-8 above, in further view of Dubey (US 2013/0284069).
Regarding claim 9
Although, Chalmers does not teach a sulfate source, Chalmers does teach a geopolymer. However, Dubey directed to geopolymers teaches that use of calcium sulfate with aluminosilicate mineral and a chemical activator (i.e. alkali metal activated geopolymers) provides over the slurry setting reactions allowing significant extensions of the slurry set and working times (abstract and paragraph 0029). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the .
Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that while Chalmers may teach that lime can be used as accelerator, there is no example using lime. While this may be true it is not persuasive as a reference is good for all that it teaches, and is not limited to the preferred embodiments or specific examples.
Applicants argue that Chalmers is silent as to the amount of an accelerator to use. While this may be true it is not persuasive as the amount of accelerator and/or retarders are result effective variables, and applicants have not demonstrated any new or unexpected results for the claimed range of lime (i.e. 5 to 25 %). 
Applicants argue that in Chalmers the silico-aluminate is only activated by the mixture of alkaline salts. This is not persuasive as Chalmers teaches that lime may be used, and it would perform the same function of activating the silico-aluminate even if added for a different reason. In response to applicant's argument that Chalmers is using lime for a different reason, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants claim that the specific silico-aluminous compound of the invention provides new and unexpected results. This is not persuasive and no data has been 
Applicants argue that Chalmers is silent as to the CaO content of the silico-aluminous compound. While this may be true it is not persuasive, and is the reasons that a secondary reference is used to show what the compositional makeup of blast furnace slag is.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically it is noted that Kumar was used to show that the compositional makeup of slag is.
Applicants argue that the use of lime as an accelerator would be well below 2 %. This is not persuasive and the new reference of Hinterwaldner shows that in geopolymers when lime is used as an accelerator it can be used at a rate of 6.1 wt %.
It is noted that sodium and/or potassium carbonate does not react with lime, they will both however react with water to form hydroxide ions (i.e. base) in solution.
Applicants argue that Chalmers uses sodium carbonate and sodium silicate to make a high pH solution. While this may be true it is not persuasive as sodium carbonate and lime will also form a high pH solution when mixed with water.
Applicants argue that sodium carbonate is not as strong/powerful as sodium carbonate. This is not persuasive and it is noted they are the same compound.

The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734